DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 15 October 2020 has been entered.  Claims 13 – 15 are new claims commensurate in scope with claims 1 – 12 (now cancelled) and therefore are under consideration.
	The examiner observes the Amendment filed 15 October 2020 is a supplemental Amendment to the submission filed 9 October 2020 to correct typographical errors and does not make substantive arguments beyond those discussed in the submission filed 9 October 2020.  Accordingly, the examiner considers herein the totality of the Remarks submitted 9 October 2020 and 15 October 2020 as controlled by the claims in the 15 October 2020 submission.

Terminal Disclaimer
The terminal disclaimer filed on 9 October 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,700,392 or 10,405,953 or Application No. 16/506,589 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
Each of claims 13 – 15 recite in their respective preambles “A block body for making a dental prosthesis by cutting”.
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also Rowe v. Dror, 112 F.3d 473, 478, 
	In the case of claims 13 – 15, the examiner gives patentable weight to the limitation “for making a dental prosthesis by cutting” to the extent that the block body may be used for such purpose.  Therefore, when assessing patentability of claims 13 – 15 with respect to the prior art, a block body in the prior art that is used for another purpose and/or makes a dental prosthesis by another method will anticipate and/or render obvious, as appropriate, the claim if the necessary disclosures are made in the prior art.
	Furthermore, the block body of claim 13 requires “at least one compound selected from the group consisting of no more than 2.8 mass% of Na2O, no more than 2.7 mass% of K2O, and no more than 10 mass% of TiO2” (ll. 6 – 7 of the claim).  While the ranges for each of Na2O, K2O, and TiO2 individually implicitly contain the lower endpoint of 0%, the requirement of at least one of Na2O, K2O, and TiO2 being included means that at least one of them must be included.  As one example of this interpretation, claim 13 encompasses embodiments K2O and TiO2 are completely omitted whereas Na2O is present in an amount up no more than 2.8 mass%.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brodkin (US 2005/0127544 A1).
	Regarding claim 13, Brodkin discloses a block body for forming a dental prosthesis for cutting (“glass-ceramic material” for “dental appliances and restorations” which are “machined”: e.g. ¶¶ [0010], [0011], [0034], [0055] – [0067]), the block body comprising: 62 mass% to 85 mass% of SiO2, 8 mass% to 19 mass% of Li2O, and 1.5 mass% to 10 mass% of Al2O3, and at least one compound selected from the group consisting of 0 mass% to 5 mass% of Na2O, 2.5 mass% to 7 mass% of K2O, and 0 mass% to 2 mass% of TiO2 (e.g. Table 1; ¶¶ [0055], [0059]), wherein a main crystal phase of the block body is lithium disilicate (e.g. ¶¶ [0055], [0056], [0060], [0066]).
	The mass% ranges for each of SiO2, Li2O, Al2O3, and K2O Brodkin discloses overlap the respective claimed ranges while the mass% range for TiO2 Brodkin discloses lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  The mass% range for Na2O encompasses the claimed ranges.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 14, Brodkin discloses a block body for forming a dental prosthesis for cutting (“glass-ceramic material” for “dental appliances and restorations” which are “machined”: e.g. ¶¶ [0010], [0011], [0034], [0055] – [0067]), the block body comprising: 62 mass% to 85 mass% of SiO2, 8 mass% to 19 mass% of Li2O, and 1.5 mass% to 10 mass% of Al2O3 (e.g. Table 1; ¶¶ [0055], [0059]), wherein a main crystal phase of the block body is lithium disilicate (e.g. ¶¶ [0055], [0056], [0060], [0066]), and a proportion of an area occupied by voids in an observation range having a length of 60 µm and a width of 60 µm is lower than 2% on any portion on a cross section of the block body (“sintered to full density”, which the examiner understands to describe a void-free construction: e.g. ¶ [0055]).
	The mass% ranges for each of SiO2, Li2O, and Al2O3 Brodkin discloses overlap the respective claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 15, Brodkin discloses a block body for forming a dental prosthesis for cutting (“glass-ceramic material” for “dental appliances and restorations” which are “machined”: e.g. ¶¶ [0010], [0011], [0034], [0055] – [0067]), the block body comprising: 62 mass% to 85 mass% of SiO2, 8 mass% to 19 mass% of Li2O, and 1.5 mass% to 10 mass% of Al2O3 (e.g. Table 1; ¶¶ [0055], [0059]), wherein a main crystal phase of the block body is lithium disilicate (e.g. ¶¶ [0055], [0056], [0060], [0066]), and a particle of colorant is not observed within an observation range having a length of 1 mm and a width of 1 mm on any cross section of the block body (e.g. ¶ [0060]).
	With respect to the particle of colorant not being observed as required of claim 15, Brodkin discloses pigments (i.e. colorant) “may be added to the powder” used to form the block body (e.g. ¶ [0060]).  The fact these pigments may be added implies an alternative embodiment excluding such materials, and therefore necessarily preventing observation thereof.  However, even in embodiments where pigments are included, the particle size thereof is, e.g., 30 to 40 microns and the powder for forming a block body is sintered and fused to full density (e.g. ¶ [0060]) implies any boundary of the particle becomes indistinguishable from the remainder of the material.
	The mass% ranges for each of SiO2, Li2O, and Al2O3 Brodkin discloses overlap the respective claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ritzberger (US 2012/0241991 A1).
	Regarding claim 13, Ritzberger discloses a block body for making a dental prosthesis by cutting (“glass ceramic” for “dental restorations” as a “blank” which can be machined: e.g. ¶¶ [0009], [0016], [0021] – [0061]), the block body comprising: 54.0 mass% to 80.0 mass%, e.g. 60.0 mass% to 70.0 mass%, of SiO2 (e.g. ¶¶ [0026], [0039]), 11.0 mass% to 19.0 mass%, e.g. 12.0 mass% to 15.0 mass%, of Li2O (e.g. ¶¶ [0027], [0039]), 0.2 mass% to 8.0 mass%, e.g. 1.0 mass% to 7.0 mass%, of Al2O3 (e.g. ¶¶ [0033], [0039]), and, e.g., 0.5 mass% to 13.5 mass%, e.g. 1.0 mass% to 7.0 mass% of K2O (e.g. ¶¶ 
	The broad range for the mass% of SiO2 Ritzberger discloses encompasses the claimed range, which the examiner observes to be slightly narrower than that Ritzberger discloses.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Meanwhile, the narrow range for the mass% of SiO2 Ritzberger discloses lies within the claimed range.  Additionally, both ranges Ritzberger discloses for the mass% of Li2O lie within the claimed range whereas both ranges Ritzberger discloses for the mass% of each of Al2O3 and K2O overlap the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Claims 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Ritzberger in view of Brodkin.
	Regarding claim 14, Ritzberger discloses a block body for making a dental prosthesis by cutting (“glass ceramic” for “dental restorations” as a “blank” which can be machined: e.g. ¶¶ [0009], [0016], [0021] – [0061]), the block body comprising: 54.0 mass% to 80.0 mass%, e.g. 60.0 mass% to 70.0 mass%, of SiO2 (e.g. ¶¶ [0026], [0039]), 11.0 mass% to 19.0 mass%, e.g. 12.0 mass% to 15.0 mass%, of Li2O (e.g. ¶¶ [0027], [0039]), 0.2 mass% to 8.0 mass%, e.g. 1.0 mass% to 7.0 mass%, of Al2O3 (e.g. ¶¶ [0033], [0039]), a main crystal phase of the material for forming the dental prosthesis is lithium disilicate (e.g. ¶¶ [0016], [0020], [0025], [0028], [0040], [0042] – [0045], [0047], [0048], [0056] – [0060]).
	Although Ritzberger is not specific as to a proportion of an area occupied by voids in an observation range having a length of 60 µm and a width of 60 µm is lower than 2% on any portion on a cross section of the block body, this feature would have been obvious in view of Brodkin.
	Brodkin discloses a block body for forming a dental prosthesis for cutting (“glass-ceramic material” for “dental appliances and restorations” which are “machined”: e.g. ¶¶ [0010], [0011], [0034], [0055] – [0067]), the block body comprising: 62 mass% to 85 mass% of SiO2, 8 mass% to 19 mass% of 2O, and 1.5 mass% to 10 mass% of Al2O3 (e.g. Table 1; ¶¶ [0055], [0059]), wherein a main crystal phase of the block body is lithium disilicate (e.g. ¶¶ [0055], [0056], [0060], [0066]), and a proportion of an area occupied by voids in an observation range having a length of 60 µm and a width of 60 µm is lower than 2% on any portion on a cross section of the block body (“sintered to full density”, which the examiner understands to describe a void-free construction: e.g. ¶ [0055]).
	The compositions Ritzberger and Brodkin respectively disclose overlap one another, suggesting embodiments in Brodkin’s disclosure apply to compositions in Ritzberger’s disclosure.  Furthermore, Brodkin’s block bodies with the aforementioned full density have advantageous mechanical strength, especially for machining and handling, and are defect free (e.g. ¶¶ [0055], [0060], [0074]).
	Therefore, it would have been obvious to modify Ritzberger’s block body such that a proportion of an area occupied by voids in an observation range having a length of 60 µm and a width of 60 µm is lower than 2% on any portion on a cross section of the block body as Brodkin suggests, the motivation being to reduce or eliminate defects in the block body
	The broad range for the mass% of SiO2 Ritzberger discloses encompasses the claimed range, which the examiner observes to be slightly narrower than that Ritzberger discloses.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Meanwhile, the narrow range for the mass% of SiO2 Ritzberger discloses lies within the claimed range.  Additionally, both ranges Ritzberger discloses for the mass% of Li2O lie within the claimed range whereas both ranges Ritzberger discloses for the mass% of Al2O3 overlap the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 15, Ritzberger discloses a block body for making a dental prosthesis by cutting (“glass ceramic” for “dental restorations” as a “blank” which can be machined: e.g. ¶¶ [0009], [0016], [0021] – [0061]), the block body comprising: 54.0 mass% to 80.0 mass%, e.g. 60.0 mass% to 70.0 mass%, of SiO2 (e.g. ¶¶ [0026], [0039]), 11.0 mass% to 19.0 mass%, e.g. 12.0 mass% to 15.0 mass%, of Li2O (e.g. ¶¶ [0027], [0039]), 0.2 mass% to 8.0 mass%, e.g. 1.0 mass% to 7.0 mass%, of Al2O3 (e.g. ¶¶ 
	Although Ritzberger is not specific as to a particle of colorant is not observed within an observation range having a length of 1 mm and a width of 1 mm on any cross section of the block body (e.g. ¶ [0060]), this feature would have been obvious in view of Brodkin.
	Brodkin discloses a block body for forming a dental prosthesis for cutting (“glass-ceramic material” for “dental appliances and restorations” which are “machined”: e.g. ¶¶ [0010], [0011], [0034], [0055] – [0067]), the block body comprising: 62 mass% to 85 mass% of SiO2, 8 mass% to 19 mass% of Li2O, and 1.5 mass% to 10 mass% of Al2O3 (e.g. Table 1; ¶¶ [0055], [0059]), wherein a main crystal phase of the block body is lithium disilicate (e.g. ¶¶ [0055], [0056], [0060], [0066]), and a particle of colorant is not observed within an observation range having a length of 1 mm and a width of 1 mm on any cross section of the block body (e.g. ¶ [0060]).
	With respect to the particle of colorant not being observed as required of claim 15, Brodkin discloses pigments (i.e. colorant) “may be added to the powder” used to form the block body (e.g. ¶ [0060]).  The fact these pigments may be added implies an alternative embodiment excluding such materials, and therefore necessarily preventing observation thereof.  However, even in embodiments where pigments are included, the particle size thereof is, e.g., 30 to 40 microns and the powder for forming a block body is sintered and fused to full density (e.g. ¶ [0060]) implies any boundary of the particle becomes indistinguishable from the remainder of the material.
	The compositions Ritzberger and Brodkin respectively disclose overlap one another, suggesting embodiments in Brodkin’s disclosure apply to compositions in Ritzberger’s disclosure.  Furthermore, Brodkin’s block bodies with the aforementioned colorant characteristics have advantageous mechanical strength, especially for machining and handling, and are defect free (e.g. ¶¶ [0055], [0060], [0074]).
	Therefore, it would have been obvious to modify Ritzberger’s block body such that a particle of colorant is not observed within an observation range having a length of 1 mm and a width of 1 mm on any cross section of the block body, the motivation being to reduce or eliminate defects in the block body
2 Ritzberger discloses encompasses the claimed range, which the examiner observes to be slightly narrower than that Ritzberger discloses.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Meanwhile, the narrow range for the mass% of SiO2 Ritzberger discloses lies within the claimed range.  Additionally, both ranges Ritzberger discloses for the mass% of Li2O lie within the claimed range whereas both ranges Ritzberger discloses for the mass% of Al2O3 overlap the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  

Response to Arguments
Applicant’s arguments, see p. 4, filed 9 October 2020, with respect to the double patenting rejections have been fully considered and are persuasive.  These rejections have been withdrawn.  The examiner notes the Terminal Disclaimer discussed above overcomes the substantive matter of the previous double patenting rejections
	Applicant's arguments, see pp. 5 – 6, filed 9 October 2020, with respect to the rejections of claims 1 – 3 and 6 under 35 U.S.C. 102/103 in view of Brodkin and 1 – 12 under 35 U.S.C. 103 in view of Ritzberger as pertinent to claims 13 – 15 have been fully considered but they are not persuasive.
	In particular, Applicant asserts Brodkin’s materials are press molded into shaped rather than suitable for cutting as required of the claims.  However, Brodkin discloses the block bodies are “sintered to full density and machined into a dental restoration” (e.g. ¶ [0055]).  Accordingly, Brodkin’s disclosure is considered to read on the intended use of a block body being for making dental prostheses by cutting.  While Brodkin does not explicitly state the limitations regarding a proportion of an area occupied by voids or the particle of colorant as recited in claims 14 and 15, the fact Brodkin desires full density sintering (i.e. fusing) implicitly provides for these features.

	In particular, Applicant asserts Ritzberger cutting occurs for a block body in a lithium metasilicate phase rather than a lithium disilicate phase.  However, Ritzberger discloses machining of lithium disilicate block bodies (e.g. ¶ [0059]), thereby contradicting Applicant’s assertions.
	With respect to claims 14 and 15 when considered in light of Ritzberger, while Ritzberger does not specifically mention a proportion of an area occupied by voids or the particle of colorant as recited in claims 14 and 15, these features can be provided in view of Brodkin, as discussed above, for purposes of improving machining and strength properties to eliminate defects.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783